On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
This motion is based on an alleged irregularity in the appeal bond.
It is contended that it is a bond in the alternative for a suspensive or a devolutive appeal; that this is-shown by a recital in the bond in these words: “ Prom -which said judgment Edward and Emma Thomas have prayed for a suspensive and, in the alternative, for a devolutive appeal.”
The bond is for the amount fixed for a suspensive appeal •, it was filed within the time prescribed for such appeal, and it was evidently intended to further such appeal, and complies in its conditions and time of filing with the order therefor.
The motion is, therefore, denied.